Dykman, J.
This is an appeal from the decree of the surrogate of Orange ■county, denying the petition for the revocation of the probate of the last will and testament of William Townsend, deceased. The testator died December 1, 1889, leaving a will dated November 24, 1889, which was proved and admitted to probate January 30, 1890. Within a year thereafter, and on the -26th day of December, 1890, this proceeding was instituted, and resulted in a decree which was made March 19, 1891, confirming the probate of the will. We discover no merit in this appeal, and a careful examination of the testimony conducts the mind easily to the conclusion reached by the surrogate. The will is a natural one under the circumstances in which the testator was placed, and his brother, who alone might deem the discrimination against ■him unjust, has acquiesced in its proof, and collateral relatives alone contest its validity. The proof of the competency of the testator is overwhelming, and the testimony against it is quite unsatisfactory. There are no circum-stances of suspicion attending the making of the will, and its execution was in all respects regular. We find no error, and the decree should be affirmed, ■with costs.